104 F.3d 355
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.IN RE MCGHAN MEDICAL CORPORATION and Minnesota Mining andManufacturing Corporation, Petitioners.Julia Ruth FEUER;  Bristol-Myers Squibb Company;  MedicalEngineering Corporation;  Baxter Healthcare Corp.and Baxter International, Plaintiffs,v.MCGHAN MEDICAL CORPORATION and Minnesota Mining andManufacturing Corporation, Defendants.
No. 96-3122.
United States Court of Appeals, Second Circuit.
Dec. 2, 1996.

1
Petition for writs of mandamus and prohibition from the United States District Court for the Southern District of New York (Harold Baer, Jr., District Judge ).


2
S.D.N.Y.


3
WRITS DENIED.


4
APPEARING FOR PETITIONER:  Peter D. Braun, Phillips, Lytle, Hitchcock, Blaine & Huber, New York, NY


5
APPEARING FOR RESPONDENT:  Denise M. Dunleavy, Weitz & Luxenberg, New York, NY


6
Before WALKER, LEVAL, Circuit Judges, and STANTON,* District Judge.


7
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued.


8
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the motion for writs of mandamus and prohibition is hereby DENIED.  All stays entered by the Court of Appeals are hereby lifted.



*
 The Honorable Louis L. Stanton of the United States District Court for the Southern District of New York, sitting by designation